OPINION OF THE COURT
JAMES C. HAUSER, County Judge.
Plaintiff landlord filed suit for damages to his premises and back rent. The tenant counterclaimed for return of the security deposit of $175.00.1 Although the tenant left the premises at the end of the term, the landlord never gave proper notice pursuant to Florida Statute 83.49(3).
Upon the evidence presented to this court the tenant stipulated he owed back rent of $300.00. The evidence was insufficient to prove the tenant damaged the premises.
*96Therefore based on Durene v. Alcime, 448 So.2d 1208 (Fla. 3rd DCA 1984) the court rules as follows:
1. Mr. Doverspike is entitled to back rent of $300.00 plus costs of $62.50 for a judgment of $362.50 for which let execution issue.
2. Mr. Parham is entitled to a judgment of $175.00 for which let execution issue.

 Although they disagreed as to the amount, both parties stipulated to $175.00.